Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Meyer, J.), rendered August 25, 1998, revoking a sentence of probation previously imposed by the same court (Hubsher, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is reversed, the defendant’s admission to a violation of probation is vacated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
Since the finding that the defendant had violated a condition of probation was predicated upon his conviction of burglary in the second degree, which has been reversed (see, People v Ballard, 279 AD2d 529 [decided herewith]), the amended judgment must also be reversed, and the matter remitted to the Supreme Court, Kings County, for further proceedings (see, People v McLaughlin, 229 AD2d 549, 550; People v Hines, 200 AD2d 634, 636). Bracken, Acting P. J., Altman, Krausman and Friedmann, JJ., concur.